Order, insofar as appealed from, unanimously reversed, without costs, and lien vacated. Memorandum: Petitioner appeals from so much of the order of Special Term as granted his former attorney a quantum meruit charging lien under section 475 of the Judiciary Law on the proceeds of a *725section 1983 civil rights action (US Code, tit 42). Inasmuch as petitioner’s former attorney had not yet commenced the civil rights action, he was not entitled to a charging lien (see 7 NY Jur 2d, Attorneys at Law, § 182, p 108; Lebovic v Ballantine & Sons, 12 AD2d 494). (Appeal from order of Supreme Court, Erie County, Bayger, J. — attorney’s lien.) Present — Hancock, Jr., J. P., Denman, Boomer and Moule, JJ.